    Case 1:18-cv-04877-JBW-PK Document 53 Filed 05/21/19 Page 1 of 2 PageID #: 400
      Case 1:18-cv-04877-JBW-PK Document 50 Filed 05/02/19 Page 1 of 2 PagelD #: 390




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ------------------------------           ---                           ---X
       MOHAMMAD B. BHUTTA, SHAZAAD B. BHUTTA,                                              Case No. 18-cv-04877 (JBW)(PK)
       POPULAR CONTRACTING INC.,

                                         Plaintiffs,

                      -against-                                                                               FILED
                                                                                                        IN CLERK'S OFFICE
                                                                                                  U.S. DISTRICT COURT E.D.N.Y.
                                                                                                                                            I.
       ALAN GROSSMAN AKA ABRAHAM GROSSMAN
       A/KIA ABRAHAN GROSSM_AN, NEW YORK CITY
       SCHOOL CONSTRUCTION AUTijORITY,
                                                                                                  *          MAY 2 1 2019              *
       METROPOLITAN COMMERCIAL BANK,                                                              BROOKLYN OFFICE
                                         Defendants.
       ------------------------- ------------------------X
                          STIPULATION DISCONTINUING WITH PREJUDICE
                    PLAINTil'FS' SIXTH AND EIGHTH CAUSES OF ACTION AGAINST
                       . DEFENDANT METROPOLITAN COMMERCIAL BANK

              WHEREAS, Plaintiffs Mohammad B. Bhutta, Shazaad B. Bhutta and Popular

       Contracting Ip.c. ("collectively, the "Plaintiffs") filed a Complaint on August 28, 2018 (the

       "Complaint") in the United States District Court, Eastern District of New York [Dkt. No. 1];

               WHEREAS, the Complaint alleges, among other things, that Defendant Metropolitan

       Commercial· Bank ("Metropolitan Bank") conspired with Defendant Alan Grossman a/k/a

       Abraham Grossman a/k/a Abrahan Grossman to violate the Racketeer Influenced and Corrupt

       Organizations Act (the "Sixth Cause of Action") and aided and abetted Grossman to commit

      . fraud and conversion (the "Eighth Cause of Action");

              WHEREAS, Metropolitan Baµk filed a motion to dismiss the Sixth Cause of Action and

      Eighth Cause of Action pursuant to Rules 12(b)(6) and 9(b) of the Federal Rules of Civil

      Procedure [Diet. No. 23];




V                                 . ..    .. ,. ..   . .. .   . ...   ···..     .._   ..          ...   '•          :   ·:·.   ·.. ····-.
                           Case 1:18-cv-04877-JBW-PK Document 53 Filed 05/21/19 Page 2 of 2 PageID #: 401
                                    Case 1:18-cv-04877-JBW-PK Document 50 Filed 05/02/19 Page 2 of 2 PagelD #: 391




                                                              WHEREAS, the Court issued an Order on January 16, 2019 converting Metropolitan

                                           Bank's motion to dismiss to one for summary judgment (the "Motion for Summary Judgment")
                                                                                                                                                    !:
                                                                                                                                                    !.
                                           and expediting discovery [Dkt. No. 24]; and

                                                             WHEREAS, after having conducted discovery, Plaintiffs now have agreed to withdraw,

                                          with prejudice, the Sixth Cause of Action and Eighth Cause of Action.

                                                             NOW, THEREFORE,                                                                        'J

                                                             IT IS HEREBY STIPULATED AND AGREED by and between counsel for ·

                                          Plaintiffs and Metropolitan Ban1c that Plaintiffs' Sixth Cause of Action and Eighth Cause of

                                          Action are hereby withdrawn with prejudice.

                                                            IT IS FURTHER STIPULATED AND AGREED that the Motion for Summary

                                          Judgment is hereby withdrawn.

                                                            IT IS FURTHER STIPULATED AND AGREED that thi_s Stipulation may be

                                         executed in counterparts, which counterparts when taken together shall constitute a fully

                                         executed Stipulation, that any faxed, photocopied or digitally-scanned signature shall be deemed

                                        an original, and this Stipulation may be submitted to the court to be so-ordered.
                                                           {\10.J                   .
                                        .Dated:~~ 2019

                                        DAHIYA LAW OFFICES, LLC                                              MORITT HOCK & HAMROFF LLP
                                        Attorney for Plaintiffs Mohammad B. Bhutta,                          Attorneys for Defendant Metropolitan
                                        Shn,,,.A-+-~mHrrtn-.and Popular Contracting Inc.                     Commerci ank

                                                                                                            By: -----:'t-=:;;,>"""-:--::----
                                                      YlrDahiy~                                                    Stephen . Ginsberg
                                        75 Maiden Lane Suite 506                                            400 Garden City Plaza
                                        New York NY 10038                                                   Garden City, New York 11530
                                        Tel: 212 766 8000                         __ ~~~                    516-837-2000
                                        karam@dahiya.law                  ~,                                sginsberg@moritthock.com

                                        SO ORDERED:


                                        U.S.D.J.

                                        1600427vl




• ••   ••   "' .....   .   ~   ••   '   • •• ••   • ' ',   "•,i   •                          .. .   ..   .. ..   ~- ... .... .. . . ..
